Title: To Thomas Jefferson from Claudius De Bert, 28 December 1788
From: Bert, Claudius de
To: Jefferson, Thomas



Dear Sir
Bordeaux the 28th Xbre. 1788.

Various circumstances, which succeeded one another since I had the honour of writing to you from the havre, having prevented my departure from france, during the present year; I find myself once more obliged, to be troublesome to you with my inquiries after our affairs. My waiting for their determination, has kept me all the time from furnishing myself with an additional suply of money, which I would have provided myself with otherwise: but which I wont defer any longer, if the answers which you may have received by this time, upon the application you had made on that head, do not insure us a payment of our interests between this and the 1st. of March next. The letter, Sir, you will honour me with, will determine me; should the matter not be decided as yet, or the hopes we had, be entirely disappointed, then I shall take immediately the necessary measures, of geting suplied from home, in order to be fixed and ready at all events, to lay hold of the next opportunity, I shall meet with for america, after the severer part of the season will be over.
Give me leave, Sir, to present you in the mean time my sincere Compliment upon the change of the present year, in wishing, that the one we are going to enter, may prove very happy or satisfactory to you and prosperous to the Country you are representing; may that happiness and prosperity last many many years to come, and encrease in advancing.
I have the honour to be with a most sincere attachment & with a true regard and great respect Dear Sir your most obedient and humble Servant

 De Bert


 
Je loge, dans la rue guerard, Maison de Mr. Malahar pres la porte Ste. Eulalie.a Bordeaux.
